        Case 2:19-cv-01171-JTM-KWR Document 39 Filed 07/29/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


KEVIN M. QUATREVINGT                                     CIVIL ACTION


VERSUS                                                   NO: 19-1171


JEFF LANDRY, ET AL.                                      SECTION: “H”


                                       ORDER
         Before the Court are Plaintiff’s Motion to Supplement the Record and for
Amendment of this Court’s July 19, 2019 Order (Doc. 37) and Plaintiff’s Motion
for Expedited Review of the aforementioned Motion (Doc. 38). Accordingly,
         IT IS ORDERED that Plaintiff’s Motion for Expedited Review is
GRANTED.
         IT IS FURTHER ORDERED that Plaintiff’s Motion to Supplement the
Record and for Amendment of this Court’s July 19, 2019 Order denying
Plaintiff’s request for a temporary restraining order (Doc. 37) is DENIED.
Although Plaintiff now attaches what is effectively a verified complaint to
support his request, 1 the request does not “clearly show that immediate and
irreparable injury . . . will result to the [Plaintiff] before the [Defendants] can
be heard in opposition.” 2 A preliminary injunction hearing is currently set for
August 2, 2019 at 1 p.m. Plaintiff has failed thus far to show this Court that
he is entitled to a temporary restraining order because it is not clear that he is
lawfully entitled to the relief he seeks.




1   See Doc. 37 at 11–12.
2   See FED. R. CIV. P. 65(b)(1)(A).

                                            1
Case 2:19-cv-01171-JTM-KWR Document 39 Filed 07/29/19 Page 2 of 2




                New Orleans, Louisiana this 29th day of July, 2019.




                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE




                                2
